              Case 2:16-cr-00130-ER Document 762 Filed 06/25/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA                        :
                                                    :       CRIMINAL ACTION
                         VS.                        :
                                                    :       NO: 16-130-01 & 02
 CHARLES M. HALLINAN                                :
and WHEELER K. NEFF

                                                    ORDER


           AND NOW, on this 25th day of June, 2020, it is hereby

ORDERED that the hearing previously scheduled for August 21,

2020, as to the petitions filed by Carol Neff and Carolyn

Hallinan is RESCHEDULED for August 19, 2020 at 1:00 p.m. in

Courtroom 13B 1, U.S. Courthouse, 601 Market Street, Philadelphia,

PA.




           IT IS SO ORDERED.


                                                     s/Eduardo C. Robreno _
                                                    EDUARDO C. ROBRENO, J.




1
    Please note the change in Courtroom location.
